Citation Nr: 0305557	
Decision Date: 03/24/03    Archive Date: 04/03/03

DOCKET NO.  96-15 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
shell fragment wound of the left pleural cavity with retained 
foreign body, currently evaluated as 20 percent disabling.  

2.  Entitlement to an increased evaluation for residuals of a 
shell fragment wound of the left pectoralis and intercostal 
muscles (minor arm), currently evaluated as 20 percent 
disabling.  

(This issue of entitlement to a compensable evaluation for 
residuals of a right ankle fracture will be the subject of a 
later decision).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel


INTRODUCTION

The veteran performed more than 20 years of active duty 
between January 1967 and February 1995.

The current appeal arose from an August 1995 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Seattle, Washington.  The RO, in pertinent part, 
affirmed noncompensable evaluations for status post shrapnel 
wound of the left chest with a retained foreign body, and 
status post right ankle fracture.

The veteran testified at a personal hearing at the RO in May 
1996, and a transcript of that hearing is included in the 
record.  

During the course of this appeal jurisdiction of the 
veteran's claim was assumed by the Oakland, California RO.  

In August 1997, after adjudicating other issues then pending 
on appeal, the Board of Veterans' Appeals (Board) remanded 
the case to the RO for further development and adjudicative 
actions.

In September 2002 the Decision Review Officer granted an 
increased rating, from zero to 20 percent, for residuals of a 
shell fragment wound, left pleural cavity with retained 
foreign body.  


Also granted was a separate 20 percent evaluation for 
residuals of a shell fragment wound, left pectoralis and 
intercostal muscles, and the noncompensable evaluation for 
status post fracture of the right ankle was affirmed.  Both 
increased ratings were effective March 1, 1995, the date of 
the veteran's claim.  This disability was formerly 
characterized by the RO and the Board as residuals of a shell 
fragment wound of the left chest.  

As the assigned 20 percent evaluations represent less than 
the maximum available under applicable diagnostic criteria, 
the veteran's appeal remains viable.  See AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  

The case has been returned to the Board for further appellate 
consideration.

The Board is undertaking additional development on the claim 
of entitlement to a compensable evaluation for residuals of a 
right ankle fracture, pursuant to authority granted by 38 
C.F.R. § 19.9(a)(2) (2002).  When it is completed, the Board 
will provide notice of the development as required by Rule of 
Practice 903.  38 C.F.R. § 20.903 (2002).  After giving the 
notice and reviewing your response to the notice, the Board 
will prepare a separate decision addressing this issue.


FINDINGS OF FACT

1.  Residuals of a shell fragment wound of the left pleural 
cavity with retained foreign body, are manifested by 
discomfort only with more strenuous exertion and with pain, 
reflective of no more than moderate impairment.  

2.  Residuals of a shell fragment wound of the left 
pectoralis and intercostal muscles (minor arm) (Muscle Group 
III) are manifested primarily by mild muscle damage of the 
pectoralis on the left; and there is normal range of motion 
of the left shoulder.  




3.  The June 2001 VA examination disclosed two tender scars; 
one measuring 1.5 centimeters in the midclavicular line 
approximately 4 inches superior and medial to the nipple in 
the left side of the chest, and a 4 centimeter scar in the 
mid axillary line inferior and lateral to the nipple on the 
left side of the chest.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for residuals of a shell fragment wound of the left pleural 
cavity with retained foreign body have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 38 C.F.R. § 
4.97, Diagnostic Code 6818 (1996); 38 C.F.R. § 4.97, 
Diagnostic Code 6843 (2002).

2.  The criteria for an evaluation in excess of 20 percent 
for residuals of a shell fragment wound of the left 
pectoralis and intercostal muscles (minor arm) (Muscle Group 
III) have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§§ 4.73 Diagnostic Codes 5202, 5303 (1995); 38 C.F.R. § 4.73, 
Diagnostic Codes 5302, 5303 (2002).

3.  The criteria for a separate compensable evaluation of 10 
percent for a 1.5 centimeter vertical scar in the 
midclavicular line superior and medial to the nipple on the 
left side of the chest have been met.  38 U.S.C.A. §§ 1155, 
5107;  38 C.F.R. § 4.118, Diagnostic Code 7804 (effective 
prior to August 30, 2002).

4.  The criteria for a separate compensable evaluation of 10 
percent for a 4 centimeter scar in the mid axillary line 
inferior and lateral to the nipple on the left side of the 
chest have been met.  38 U.S.C.A. §§ 1155, 5107;  38 C.F.R. 
§ 4.118, Diagnostic Code 7804 (effective prior to August 30, 
2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records show that the veteran sustained a 
shrapnel wound to the left lung with hemopnuemothorax with 
retained shrapnel in the left hilum.  He was treated with 
tube thoracotomy drainage.  

In May 1979, the RO granted service connection for status 
post shrapnel wound, left chest with retained foreign body, 
and assigned a zero percent rating in accordance with 38 
C.F.R. § 4.97, Diagnostic Code 6818.

The veteran filed his claim for an increased disability 
rating in May 1996, having terminated his most recent period 
of active service on February 28, 1995.

May 1995 VA x-rays of the chest showed metallic foreign body 
left upper lobe.  Otherwise, the chest was within normal 
limits.  

At VA general medical examination in June 1995, residuals of 
the shell fragment wound of the chest were evaluated.  The 
history of inservice injury was noted.  There was a 1 
centimeter shell fragment in the anterior wound in the left 
upper chest.  There was no tenderness, redness, or swelling.  
There was a chest tube scar in the left anterior axillary 
line, space with no tenderness, redness, or swelling.  Lungs 
were clear bilaterally.  Heart sounds were regular rate and 
rhythm with no abnormal heart sounds.  No other abnormalities 
in the chest wall were noted.  

The assessment was status post shell fragment wound in the 
left upper chest in 1969 with hemopneumothorax requiring a 
chest tube for a couple of weeks.  There was a scar from the 
entry via wound and the chest tube, but apparently no other 
sequelae related to this and it had not required treatment 
over the years.  

In May 1996, the veteran testified at a personal hearing at 
the RO.  In essence, he stated he acquired the wound because 
of displacing of enemy munitions in Vietnam during his Marine 
service.  He stated that the pectoral muscle of the upper 
left chest was also penetrated when he sustained the shrapnel 
wound in service.  Hearing Transcript, 2-3.  

In the August 1997 remand the Board directed the RO, in part, 
to have the veteran evaluated for chest wall muscle damage, 
and to specify which muscle and Group were involved in the 
injury to the chest.  

In October 1997, the Navy responded to VA inquiry by stating 
that the Navy had no records regarding the veteran.  

At VA respiratory examination in September 1998, the examiner 
recorded that he had reviewed the claims folder.  He 
determined that the veteran had both internal and external 
chest symptoms; internal involving the lung, and external 
involving the chest wall muscles.  The examiner concluded 
that the examination performed by him was the chest-wall 
damage assessment, and that the veteran would be evaluated by 
an orthopedic surgeon.  

The veteran complained of congestion and intermittent 
internal chest pain, and chest wall pain which occurred 
approximately every one to two months lasting approximately 
two days.  It felt like spasm and tightness, and it was 
bothersome to him.  When it occurred, he was unable to move 
the lawn or perform any other physical activity to his 
satisfaction.  

Physical examination revealed a 2 by 2 centimeter well-healed 
nontender scar in the left anterior chest in approximately 
the midclavicular over the fourth rib.  There was also a 5 
centimeter nontender freely movable scar in the left anterior 
axillary line at approximately the level of the sixth to 
seventh rib.  There was no underlying muscle spasm and there 
was a small amount of atrophy of the tissue underlying the 
lateral chest wall scar.  The lungs underlying that area were 
clear.  

The assessment was shrapnel-wound scars as described above.  
Infrequently symptomatic and completely asymptomatic on 
examination that day.  

On January 13, 1999, the veteran underwent VA respiratory 
examination.  He was in no acute distress, and was not short 
of breath.  The lungs were clear to percussion and 
auscultation.  There was a 2 x 1 centimeter well-healed, 
nontender scar in the left upper anterior chest.  The 
assessment was shell fragment wound of the left chest.  
Thereafter, the veteran failed to report for a scheduled 
pulmonary functions test. 

On January 26, 1999, the veteran underwent VA pulmonary 
evaluation.  Physical examination revealed that the 
respiratory rate was 14.  He was in no acute distress.  He 
could ambulate without difficulty.  Examination of the neck 
and chest revealed no lymphadenopathy.  The lung fields were 
clear but the breath sounds were diminished.  The lung fields 
were totally clear at the present time, even though the 
veteran indicated a history of wheezing and asthma.  The 
heart rate, rhythm, and size appeared to be normal.  No 
friction rubs were heard over the chest or over the heart.  
There were no crackles, no bronchi, no rales, and no wheezes.  
There was no clubbing.  The palmar creases were pink.  There 
was no peripheral edema.  

The assessment was status post shrapnel injury to the 
parenchyma of the left lung causing a hemopneumothorax with 
was corrected with a chest tube placement.  In the discussion 
section, the examiner stated that the only scar on the chest 
was a 1 inch diagonal lateral wall left side scar that was 
where the chest tube was placed.  It was asymptomatic.  There 
was no keloid formed, and it was well-healed and nontender.  
It was not limiting.  The examiner could not hear any 
friction rubs in the chest.  It was uncertain if the 
increasing dyspnea on exertion was from the use of cigarettes 
versus from the wound.  Therefore a pulmonary function study 
would be ordered and a chest x-ray.  The examiner commented 
that the type of chest discomfort the veteran had described 
was more compatible with coronary artery disease than with a 
penetrating wound to the chest.  

VA chest x-ray in January 1999 revealed residual shrapnel 
fragments in the area of the left pulmonary hilum.  

In the VA examination report for respiratory examination in 
July 1999, the examiner reviewed the record again and 
commented that the physical examination on January 26, 1999 
was essentially negative for pulmonary findings.  Thus, there 
was no evidence for significant obstruction clinically and no 
evidence for significant restriction.  The veteran's symptoms 
seemed to suggest the possibility of coronary artery disease.  
This was being stated without the veteran undergoing any 
cardiac evaluation.  With his years of cigarette smoke he 
probably had an element of obstructive disease.  The examiner 
stated that the veteran probably did not have severe 
restrictive disease or even mild restrictive disease.  

At VA examination in June 2001, the claims folder was 
reviewed by the examiner.  The veteran reported pain with 
deep breath and pain with movement of the muscles of the left 
side of the chest, particularly with doing heavy lifting 
activities.  Physical examination revealed that the veteran 
was in no apparent distress.  He was mildly to moderately 
obese.  There was a 1.5 centimeter vertical scar in the 
midclavicular line approximately 4 inches superior and medial 
to the nipple in the left side of the chest.  There was a 4 
centimeter scar in the mid axillary line inferior and lateral 
to the nipple.  Both of these scars were moderately tender, 
non depressed and non adherent.  

Examination of the muscles revealed that there was some pain 
with resisted adduction of the left shoulder.  There was some 
mild pain with resisted shoulder flexion and mild pain with 
simultaneous adduction and extension of the shoulder.  
Shoulder evaluation was nontender with resistance.  Shoulder 
depression was minimally tender, located primarily over the 
pectoralis.  The subcostal muscles of the rib cage were 
mildly tender over the scar region with no other obvious 
abnormalities of movement noted.  There as full range of 
motion of the left shoulder when compared with the right 
shoulder.  




The assessment was shrapnel wound to the left side of the 
chest with retained foreign body status post hemoperitoneum.  
The veteran had a residual defect with regard to the 
pectoralis on the left shoulder and the intercostal muscles 
at the chest tube site insertion.  

The examiner further commented that the muscle involved was 
the left pectoralis and that there was mild muscle damage of 
the pectoralis on the left.  There was residual disability 
with regard to heavier lifting or hiking.  

VA chest x-ray dated in June 2001 revealed shrapnel fragment 
within the left chest.  

In May 2002, the veteran underwent a pulmonary function test 
(PFT) which showed a Forced Expiratory Volume (FEV-1) of 84 
percent predicted; FEV-1/FVC was 104 percent predicted.  It 
was noted that spirometry was within normal limits

In an Addendum issued in May 2002, the VA examiner commented 
on the pulmonary function test, to the effect that under a 
rating system of the pleural cavity injury, the veteran would 
have a moderate rating for retained missile in the lung with 
pain or discomfort on exertion.  He had discomfort only with 
more strenuous exertion such as running 100 yards.  He did 
not usually have discomfort with activities of daily living.  
Under the rating system for 6818 this would give him a 
moderate rating.  

Based on this evidence, and as indicated in the introduction, 
the RO in September 2002 assigned a 20 percent rating for 
residuals of shell fragment wound to the left pectoralis and 
intercostal muscles of the minor arm, and assigned a separate 
20 percent evaluation for residuals of shell fragment wound, 
left pleural cavity with retained foreign body; both 
effective March 1995.  


Criteria

Disability evaluations are determined by the application of  
the VA Schedule for Rating Disabilities (Rating Schedule),  
38 C.F.R. Part 4.  

The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. §§ 1155 (West 1991); 38 C.F.R. § 4.1 (2002).  The 
Board notes that where an increase in a service-connected 
disability is at issue, the present level of disability is of 
primary concern.  

Although review of the recorded history of a service-
connected disability is important in making a more accurate 
evaluation, see 38 C.F.R. § 4.2 (2002), the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14.  

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that a claimant may not be compensated twice for the 
same symptomatology as "such a result would overcompensate 
the claimant for the actual impairment of his earning 
capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  
This would result in pyramiding, contrary to the provisions 
of 38 C.F.R. § 4.14.  The CAVC has acknowledged, however, 
that when  a veteran has separate and distinct manifestations 
attributable to the same injury, he should be compensated 
under different diagnostic codes.  Esteban v. Brown, 6 Vet. 
App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

The criteria for rating injuries to the pleural cavity under 
38 C.F.R. § 4.97 were revised, effective October 7, 1996. 38 
C.F.R. § 4.97, and Diagnostic Code 6818 was eliminated and 
was replaced by 38 C.F.R. § 4.97, Diagnostic Code 6843, which 
now provides ratings for traumatic chest wall defects as 
restrictive lung disease.

According to the former criteria, moderate residuals of 
pleural cavity injuries (including gunshot wounds) with a 
bullet or missile retained in a lung with some pain or 
discomfort on exertion, or with scattered rales or some 
limitation of excursion of the diaphragm or of lower chest 
expansion, may be assigned a 20 percent evaluation.  38 
C.F.R. § 4.97, Diagnostic Code 6818 (1996). 

A 40 percent evaluation requires moderately severe residuals 
with pain in the chest and dyspnea on moderate exertion 
confirmed by an exercise tolerance test, adhesions of the 
diaphragm with restricted excursions, moderate myocardial 
deficiency, and one or more of the following: thickened 
pleura, restricted expansion of the lower chest, compensating 
contra lateral emphysema, deformity of the chest, scoliosis, 
and hemoptysis at intervals.  Id. 

A 60 percent evaluation may be assigned for severe residuals 
of pleural cavity injuries with tachycardia, dyspnea or 
cyanosis on slight exertion, adhesions of the diaphragm or 
pericardium with marked restriction of excursion, or a poor 
response to exercise.  Id.  A 100 percent evaluation requires 
that the residuals be totally incapacitating.  Id.  Note 2 
following Diagnostic Code 6818 states:

Disability persists in penetrating chest wounds, with or 
without retained missiles, in proportion to interference 
with respiration and circulation, which may become 
apparent after slight exertion or only under extra 
stress. Records of examination, both before and after 
exertion, controlled with fluoroscopic and proper blood 
pressure determination, are essential for proper 
evaluation of disability. Exercise tolerance tests 
should have regard both to dyspnea on exertion and to 
continued acceleration of pulse rate beyond 
physiological limits.

Note 1 following Diagnostic Code 6818 states that disabling 
injuries of the shoulder girdle muscles (Groups I to IV) will 
be separately rated for combination.

Under the revised criteria, bullet wounds of the pleural 
cavity are rated as a traumatic chest wall defect under 
Diagnostic Code 6843, in accordance with a General Rating 
Formula for Restrictive Lung Disease.  

A 10 percent evaluation may be assigned where there is Forced 
Expiratory Volume per one second (FEV-1) of 71-to 80 percent 
predicted, or; FEV-1/Forced Vital Capacity (FVC) of 71 to 80 
percent, or; Diffusion Capacity of the Lung for Carbon 
Monoxide by the Single Breath Method (DLCO (SB)) of 66- to 
80-percent predicted.  38 C.F.R. § 4.97, Diagnostic Code 6843 
(2002). 

A 30 percent evaluation requires FEV-1 of 56-to 70 percent 
predicted, or; FEV-1/FVC of 56 to 70 percent, or; DLCO (SB) 
of 56- to 65-percent predicted.  Id. 

A 60 percent evaluation requires FEV-1 of 40-to 55-percent 
predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) 
of 40- to 55-percent predicted, or; maximum oxygen 
consumption of 15 to 20 ml/kg/min (with cardio respiratory 
limit).  Id. 

A 100 percent evaluation requires FEV-1 less than 40 percent 
of predicted value, or; the ratio of FEV-1/FVC less than 40 
percent, or; DLCO (SB) less than 40-percent predicted, or; 
maximum exercise capacity less than 15 ml/kg/min oxygen 
consumption (with cardiac or respiratory limitation), or; cor 
pulmonale (right heart failure), or; right ventricular 
hypertrophy, or; pulmonary hypertension (shown by Echo or 
cardiac catheterization), or; episode(s) of acute respiratory 
failure, or; requires outpatient oxygen therapy.  Id.  

Note 3 following the General Rating Formula for Restrictive 
Lung Disease states that:

Gunshot wounds of the pleural cavity with bullet or 
missile retained in lung, pain or discomfort on 
exertion, or with scattered rales or some limitation of 
excursion of diaphragm or of lower chest expansion shall 
be rated at least 20- percent disabling. Disabling 
injuries of shoulder girdle muscles (Groups I to IV) 
shall be separately rated and combined with ratings for 
respiratory involvement. Involvement of Muscle Group XXI 
(Diagnostic Code 5321), however, will not be separately 
rated.

The veteran's disability is now also separately rated under 
Diagnostic Code 5303, for muscle injury to Muscle Group (or 
MG) III.  Prior to July 3, 1997, a moderate disability of the 
muscles consists of a through and through or deep penetrating 
wound of relatively short track by a single bullet or small 
shell or shrapnel fragment.  

Objective findings of a moderate disability of the muscle are 
the following:  linear or relatively small entrance and (if 
present) exit scars so situated as to indicate a relatively 
short track of the missile through muscle tissue; signs of 
moderate loss of deep fascia or muscle substance or 
impairment of muscle tonus; and definite weakness or fatigue 
in comparative tests.  38 C.F.R. § 4.56(b), as in effect 
prior to July 3, 1997.

Prior to July 3, 1997, a moderately severe disability is 
presented by evidence of a through and through or deep 
penetrating wound by a high velocity missile of small size, 
or a large missile of low velocity, with debridement or with 
prolonged infection or with sloughing of soft parts, and with 
intermuscular cicatrization.  Objective findings of a 
moderately severe wound include the following: relatively 
large entrance and (if present) exit scars so situated as to 
indicate the track of the missile through important muscle 
groups; indications on palpation of moderate loss of deep 
fascia, moderate loss of muscle substance, or moderate loss 
of normal firm resistance of muscles in comparison to the 
sound side; and tests of strength and endurance of muscle 
groups involved in comparison to the sound side give positive 
evidence of marked or moderately severe loss.  38 C.F.R. 
§ 4.56(c), as in effect prior to July 3, 1997.

Prior to July 3, 1997, severe muscle disability consists of 
through and through or deep penetrating wounds due to a high- 
velocity missile or to large or multiple low-velocity 
missiles, or a shattering bone fracture; with extensive 
debridement, prolonged infection, or sloughing of soft parts; 
intermuscular binding; and cicatrization.  

The history of the injury should be similar to moderately 
severe muscle injury, but in an aggravated form.  Objective 
findings should include extensive ragged, depressed and 
adherent scars so situated as to indicate wide damage to the 
muscle groups in the track of the missile.  X-rays may show 
retained metallic foreign bodies, and palpation should show 
moderate or extensive loss of deep fascia or muscle 
substance, with soft or flabby muscles in the wound area. 

Adaptive contraction of an opposing group of muscles, if 
present, indicates severity, as does adhesion of a scar to 
one of the long bones, scapula, pelvic bones, sacrum or 
vertebrae, in an area where the bone is normally protected by 
muscle.  38 C.F.R. § 4.56(d), as in effect prior to July 3, 
1997.

Prior to July 3, 1997, where there was a history of a 
compound, comminuted fracture and definite muscle or tendon 
damage from the missile, a severe grade of injury was to be 
presumed.  38 C.F.R. § 4.72, as in effect prior to July 3, 
1997.  

The Rating Schedule for Rating Disabilities for muscle 
injuries was revised, effective July 3, 1997.  See 62 Fed. 
Reg. 30235 (June 3, 1997).  

Under the new rating schedule, an open comminuted fracture 
with muscle or tendon damage will be rated as a severe injury 
of the muscle group involved, unless for locations such as 
the wrist or over the tibia, evidence establishes that the 
muscle damage is minimal.  Objective findings of a moderate 
disability include (1) some loss of deep fascia or muscle 
substance, or some impairment of muscle tonus; and (2) loss 
of power or lowered threshold of fatigue when compared to the 
sound side.  

Moreover, objective findings of a moderately severe 
disability include the following: entrance and (if present) 
exit scars which indicated the track of a missile through one 
or more muscle groups; indications on palpation of loss of 
deep fascia, muscle substance, or normal firm resistance of 
muscles in comparison to the sound side; and tests of 
strength and endurance in comparison to the sound side 
demonstrate positive evidence of impairment.  38 C.F.R. 
§ 4.56, effective July 3, 1997.

Effective July 3, 1997, severe disability consists of through 
and through or deep penetrating wound due to high-velocity 
missile, or large or multiple low velocity missiles, or with 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing of 
soft parts, intermuscular binding and scarring.  

Furthermore, objective findings of a severe disability 
include the following: ragged, depressed, and adherent scars 
that indicate wide damage to the muscle groups in the missile 
track; palpation shows loss of deep fascia or muscle 
substance, or soft flabby muscles in the wound area; muscles 
swell and harden abnormally in contraction; and tests of 
strength, endurance, or coordinated movements in comparison 
to the corresponding muscles of the uninjured side indicate 
severe impairment of function.  38 C.F.R. § 4.56, effective 
July 3, 1997.

If present, the following are also signs of severe muscle 
disability:  (1) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile; (2) adhesion of a scar to one of the 
long bones, scapula, pelvic bones, sacrum, or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where the bone is normally protected by 
muscle; (3) diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests; (4) visible or 
measurable atrophy; (5) adaptive contraction of an opposing 
group of muscles; (6) atrophy of muscle groups not in the 
tract of the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle; and (7) induration 
or atrophy of an entire muscle following simple piercing by a 
projectile.  38 C.F.R. § 4.56, effective July 3, 1997.

Impairment of the humerus, with recurrent dislocation of the 
major or minor shoulder at the scapulohumeral joint, is 
assigned a 20 percent evaluation with infrequent episodes of 
dislocation and guarding of movement only at shoulder level.  
A 30 percent evaluation is assigned with frequent episodes 
and guarding of all arm movements, if the major arm is 
affected.  38 C.F.R. Part 4, Diagnostic Code 5202 (2001).  
This Diagnostic Code further provides a 50 percent evaluation 
for fibrous union of the major humerus, a 60 percent 
evaluation for nonunion (false flail joint) of the major 
humerus, and an 80 percent evaluation for loss of the head of 
the major humerus (flail shoulder).

The limitation of motion of either arm to shoulder level is 
rated 20 percent.  In addition, limitation of motion of the 
major and minor extremity midway between the side and 
shoulder level is rated 30 and 20 percent, respectively, and 
limitation of motion of the major and minor extremity to 25 
degrees from the side is rated 40 and 30 percent, 
respectively.  38 C.F.R. Part 4, § 4.71a, Diagnostic Code 
5201.

The normal range of motion of the shoulder is from 0 degrees 
of flexion (forward elevation) to 180 degrees of flexion, 
from 0 degrees of abduction to 180 degrees of abduction, from 
0 degrees of external rotation to 90 degrees of external 
rotation, and from 0 degrees of internal rotation to 90 
degrees of internal rotation.  38 C.F.R. § 4.71, Plate I.

Impairment of the clavicle or scapula with malunion is 
assigned a 10 percent disability rating.  Impairment of the 
clavicle or scapula with nonunion and without loose movement 
is assigned a 10 percent disability rating.  Impairment of 
the clavicle or scapula with nonunion and with loose movement 
is assigned a 20 percent disability rating.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5203 (2001).

38 C.F.R. § 4.40 notes that disability of the musculoskeletal 
system is primarily the inability, due to damage or infection 
of parts of the system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  

Functional loss may be due to the absence of part or all of 
the necessary bones, joints, and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.

38 C.F.R. § 4.45 provides that factors of disability 
involving a joint reside in reductions of its normal 
excursion of movements in different planes of motion and 
therefore, inquiry will be directed to such considerations as 
weakened movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.); 
excess fatigability; and incoordination (impaired ability to 
execute skilled movements smoothly).  38 C.F.R. § 4.45.

The CAVC has held that when a Diagnostic Code provides for 
compensation based upon limitation of motion, the provisions 
of 38 C.F.R. §§ 4.40 and 4.45 must also be considered, and 
that examinations upon which the rating decisions are based 
must adequately portray the extent of functional loss due to 
pain "on use or due to flare-ups."  DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).

Prior to August 30, 2002, a separate additional rating of 10 
percent may be assigned for a scar that is poorly nourished 
with repeated ulceration, a scar that is tender and painful 
on objective demonstration, or a scar that is otherwise 
causative of limitation of function.  38 C.F.R. § 4.118, 
Diagnostic Codes 7803, 7804, 7805 (2002); Esteban v. Brown, 6 
Vet. App. 259 (1994).

Effective August 30, 2002, a 10 percent evaluation may be 
assigned for unstable, superficial scars. Note (1): An 
unstable scar is one where, for any reason, there is frequent 
loss of covering of skin over the scar.  Note (2): A 
superficial scar is one not associated with underlying soft 
tissue damage.  38 C.F.R. § 4.118; Diagnostic Code 7803.




A 10 percent evaluation may be assigned for superficial scars 
which are painful and examination.  Note (1): A superficial 
scar is one not associated with underlying soft tissue 
damage.  Note (2): In this case, a 10 percent evaluation will 
be assigned for a scar on the tip of a finger or toe even 
though amputation of the part would not warrant a compensable 
evaluation.  38 C.F.R. § 4.118: Diagnostic Code 7804.

Other scars may be rated on limitation on function of 
affected part.  38 C.F.R. § 4.188: Diagnostic Code 7805.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2002).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107.


Analysis

Preliminary Matter:  Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  


Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supercedes the decision of 
the CAVC in Morton v. West, 12  Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well-grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet filed as of that date.  VCAA, 
Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2002).  On August 29, 2001, the final 
regulations implementing the VCAA were published in the 
Federal Register.  

The portion of these regulations pertaining to the duty to 
notify and the duty to assist are also effective as of the 
date of the enactment of the VCAA, November 9, 2001.  66 Fed. 
Reg. 45,620, 45,630-45,632 (August 19, 2001) (now codified at 
38 C.F.R. § 3.159).

Judicial case law is inconsistent as to whether the new 
statute is to be given retroactive effect.  The CAVC has held 
that the entire VCAA potentially affects claims pending on or 
filed after the date of enactment (as well as certain claims 
that were finally denied during the period from July 14, 
1999, to November 9, 2000).  See generally Holliday v. 
Principi, 14 Vet. App. 280 (2001); see also Karnas v.  
Derwinski, 1 Vet. App. 308 (1991).  

That analysis would include cases that had been decided by 
the Board before the VCAA, but were pending in the CAVC at 
the time of its enactment.  However, the CAFC has recently 
held that only section 4 of the VCAA (which eliminated the 
well-grounded claim requirement) is retroactively applicable 
to decisions of the Board entered before the enactment date 
of the VCAA, and that section 3(a) of the VCAA (covering 
duty-to-notify and duty-to-assist provisions) is not 
retroactively applicable to pre-VCAA decisions of the Board.  
See Dyment v. Principi,  287 F.3d 1377 (Fed. Cir. 2002); 
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002) (stating 
that Dyment "was plainly correct").

Although the CAFC appears to have reasoned that the VCAA may 
not retroactively apply to claims or appeals pending on the 
date of its enactment, it stated that it was not deciding 
that question at this time.  In this regard, the Board notes 
that VAOPGCPREC 11-00 appears to hold that the VCAA is 
retroactively applicable to claims pending on the date of its 
enactment.  Further, the regulations issued to implement the 
VCAA are expressly applicable to "any claim for benefits 
received by VA on or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that 
date but not decided by VA as of that date."  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  

Precedent opinions of the chief legal officer of the 
Department, and regulations of the Department, are binding on 
the Board.  38 U.S.C.A. § 7104(c) (West Supp. 2002).  
Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment. 

The Board notes that the duty to assist has been satisfied in 
this instance.  The RO has made reasonable efforts to obtain 
evidence necessary to substantiate the veteran's claims, 
including any relevant records adequately identified by him 
as well as authorized by him to be obtained.  38 U.S.C.A. 
§ 5103A (West Supp. 2002); see also McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 
344 (1996), aff'd sub nom. Epps v. Gober, 126 F.3d  1464 
(Fed. Cir. 1997).

The veteran was afforded a personal hearing in May 1996.  In 
the September 2002 Supplemental Statement of the Case, the RO 
provided the veteran with the new and codified duty to assist 
regulations as set-forth in 38 C.F.R. § 3.159 (2002), and 
fully considered his claim with respect thereto.  All 
indicated VA and private treatment and hospitalization 
records have been obtained for the record and discussed in 
detail in the factual background section of this decision.  




The Board is of the opinion that to the extent possible, 
there is sufficient medical evidence on file to permit a 
determination of the issue on appeal.  See 38 U.S.C. 
§ 5103A(d) (West Supp. 2002).

The veteran was specifically notified of the enactment of the 
VCAA by Supplemental Statement of the Case, issued in 
September 2002, which advised him of the evidence required to 
establish entitlement, indicating what additional evidence 
was required to be submitted in support of his claims.  Such 
notice sufficiently placed the veteran on notice of what 
evidence could be obtained by whom and advised him of his 
responsibilities if he wanted such evidence to be obtained by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The RO showed that it had fully considered the provisions of 
this new law and had adjudicated the veteran's under such 
provisions.

In light of the above, the Board finds that the duties to 
notify and to assist have been satisfied.  38 U.S.C.A. § 5103 
(West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (August 29, 
2001) (now codified at 38 C.F.R. § 3.159(b)).

The Board is satisfied that all relevant facts have been 
adequately developed to the extent possible; no further 
assistance to the appellant in developing the facts pertinent 
to his claims is required to comply with the duty to assist 
him as mandated by the VCAA.  38 U.S.C.A. § 5103A  (West 
Supp. 2002).  

The record shows that the RO has informed the veteran of the 
evidence needed to substantiate his claims through issuance 
of rating decisions in August 1995, November 2001, and 
September 2002, a Statement of the Case in January 1996, and 
a Supplemental Statement of the Case in September 2002, and 
multiple pieces of correspondence throughout the appeal 
period.

In this regard, the veteran has been given the opportunity to 
direct the attention of the RO to evidence which he believes 
is supportive of his claim, and the RO, as noted above, has 
expanded the record accordingly by obtaining and associating 
with the claims file any additional evidence mentioned by the 
veteran to the extent possible.  See Quartuccio, supra.

Pursuant to the Board's remand, the veteran underwent 
extensive VA examination in 1998, 1999 and 2001.  An Addendum 
dated in 2002 is also of record.  

As evidenced by the RO development and adjudication of the 
issue currently on appeal, VA has notified the veteran of the 
information and evidence necessary to substantiate his 
claims.

Lastly, the Board notes that this is not a case in which the 
VCAA has been applied in the first instance.  See generally 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  The RO 
considered VCAA in association with a supplemental statement 
of the case.  

As discussed above, the Board has reviewed the evidence of 
record and determined that all notification and development 
actions required by the new law and the implementing 
regulations have been completed in full.

In the circumstances of this case, further development would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case, such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet.  App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).



Increased Rating for Residuals of Shell Fragment Wound

Lung Injury 

After carefully reviewing the evidence, the Board concludes 
that the veteran is not entitled to a rating higher than 20 
percent under the old criteria, in effect prior to the 
October 7, 1996, regulation change or under the new criteria 
now in effect for lung injury resulting from his inservice 
shell fragment wound.  

When a law or regulation changes after a claim has been filed 
but before the administrative appeal process has been 
concluded, VA must apply the regulatory version that is more 
favorable to the veteran.  Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  Applying the old rating criteria to the 
facts of the case, the Board recognizes that the veteran has 
consistently reported having chest pain and dyspnea on 
exertion.  The medical records show no evidence of wheezing, 
rales, clubbing, cyanosis, edema, or thrombophlebitis.  

In May 2002, the VA examiner opined that the veteran met the 
rating criteria for moderate disability for pleural cavity 
injury, and the RO assigned the 20 percent rating effective 
the date of the claim.  

The evidence of record does not support an evaluation of the 
next higher rating of 40 percent because moderately severe 
pleural cavity injury has not been shown.  VA examinations 
prior to May 2002 were essentially negative for pulmonary 
findings.  

Applying the new criteria to the facts of the case, the 
veteran underwent a pulmonary functions test in May 2002, at 
which time spirometry was within normal limits.  The testing 
did not show that FEV-1 was 56- to 70 percent predicted, or ; 
the FEV- 1/FVC was 56 to 70 percent of predicted, or; the 
DLCO (SB) was 56- to 65- percent of predicted, to warrant a 
30 percent rating under Diagnostic Code 6843.  

As noted above, the veteran only underwent one pulmonary 
function test throughout this appeal.  Considering the fact 
that the available pulmonary function test criteria fall far 
short of meeting a 30 percent evaluation, the Board finds 
that the evidence does not support more than the 20 percent 
evaluation for restrictive lung disease.  


Muscle Injury

After carefully reviewing the evidence, the Board concludes 
that the veteran is not entitled to a rating higher than 20 
percent under the old criteria, in effect prior to the July 
3, 1997, regulation change or under the new criteria now in 
effect for muscle injury resulting from his inservice shell 
fragment wound.  See Karnas v. Derwinski, supra. 

In June 2001, the VA examiner opined that the veteran had 
residual defect of the left pectoralis and intercostal muscle 
with mild muscle damage of the left pectoralis.  The RO 
granted a separate 20 percent evaluation based on the same, 
effective March 1995, the date of the claim.  The evidence of 
record shows symptomatology that more nearly depicts that 
associated with moderate impairment under both the old and 
the new criteria.  An evaluation in excess of 20 percent 
under Diagnostic Criteria 5303 for Muscle Group III; 
elevation and abduction of the arm to the level of the 
shoulder, is not supported by the evidence of record.  The VA 
physician in June 2001 described the residual muscle injury 
as mild muscle damage of the pectoralis on the left.  There 
is normal range of motion of the left shoulder

The objective medical findings do not also indicate an 
additional function loss, above that contemplated for in the 
newly assigned 20 percent rating, due to pain, and decreased 
strength.  See 38 C.F.R. § 4.40.  Accordingly, the Board 
concludes that a preponderance of the evidence is against the 
veteran's claim, and the evidence is not so evenly balanced 
as to require application of the benefit of the doubt in 
favor of the veteran.  Gilbert, 1 Vet. App. at 56.


Separate Evaluations

The Board's review of the evidentiary record discloses that 
the criteria for rating scars also changed during the course 
of the current appeal.  The VA examination conducted in June 
2001 shows the examiner recorded the presence of a 1.5 
centimeter vertical scar in the midclavicular line 
approximately 4 inches superior and medial to the nipple in 
the left side of the chest.  Also recorded was a 4 centimeter 
scar in the mid axillary line inferior and lateral to the 
nipple.  The examiner specifically recorded that both of 
these scars were moderately tender.  

The Board finds that the previous criteria for rating scars 
are more favorable to the veteran's case.  The evidentiary 
record shows that he has two chest scars reported as tender, 
thereby warranting entitlement to two separate compensable 
evaluations of 10 percent with application of the previous 
criteria for rating scars under diagnostic code 7804.


Additional Consideration

The CAVC has held that the Board is precluded by regulation 
from assigning an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) (2002) in the first instance.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Board, however, is still 
obligated to seek all issues that are reasonably raised from 
a liberal reading of documents or testimony of record and to 
identify all potential theories of entitlement to a benefit 
under the law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the CAVC 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
In the veteran's case at hand, the Board notes that while the 
RO provided and considered the criteria for extraschedular 
evaluation, it did not grant entitlement to increased 
compensation benefits on this basis.

The CAVC has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider unusual or exceptional.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board does not find that the veteran's disability picture 
has been rendered unusual or exceptional in nature as to 
warrant referral of his claims for increased evaluations for 
his neck and shoulder disabilities to the Director or the 
Under Secretary for review for consideration of 
extraschedular evaluation.

The current schedular criteria adequately compensate the 
veteran for the current nature and extent of severity of his 
chest and shoulder disabilities.  There has been no evidence 
of marked interference with employment or frequent inpatient 
care as a result of his chest and/or shoulder disabilities.

Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question.


ORDER

Entitlement to an evaluation in excess of 20 percent for 
residuals of a shell fragment wound of the left pleural 
cavity with retained foreign body, is denied.  

Entitlement to an evaluation in excess of 20 percent for 
residuals of a shell fragment wound of the left pectoralis 
and intercostal muscles (minor arm) is denied.  

Entitlement to a separate evaluation of 10 percent for a 1.5 
centimeter vertical scar in the midclavicular line 
approximately 4 inches superior and medial to the nipple on 
the left side of the chest is granted, subject to the 
governing criteria applicable to the payment of monetary 
benefits.

Entitlement to a separate evaluation of 10 percent for a 4 
centimeter scar in the mid axillary line inferior and lateral 
to the nipple on the left side of the chest is granted, 
subject to the governing criteria applicable to the payment 
of monetary benefits.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

